DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0015] Applicant may have intended “illustrated” to be “illustrating.” Each of the section headings should appear in upper case, without underlining or bold type. 37 CFR 1.77(b). Appropriate correction is required.

Claim Objections
Claims 6, 8, 10, and 15 are objected to because of the following informalities: 
Claim 6 recites “the door” in line 2, Applicant may have intended to recite “a door”
Claim 8 recites “the door” in line 3, Applicant may have intended to recite “a door”
Claim 10 recites “the door” in line 2, Applicant may have intended to recite “a door”
Claim 15 recites “the swipe gesture” in line 2, Applicant may have intended to recite “the swipe gesture command”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the controller further determines a keypad input,” however there is no keypad required by the claim. It appears that a keypad is required, but the claim fails to positively recite a keypad. For examination purposes, the plurality of sensors are considered to correspond to a keypad. 
Claims 4-5 are rejected for depending on claim 3 and therefore including the indefinite language of claim 3.
Claims 6, 8, and 10 recite the limitation “the door,” however it is unclear whether the door is required by the claim. The preamble suggests the claimed invention is directed only towards “a vehicle door handle.” The preamble suggests that the door is not a required structural component and the door is not positively recited in the body of the claim. However, the claim requires operation of the components relative to the door, which is not required by the claim. For examination purposes, the door is not positively claimed.
Claims 7 and 11 are rejected for depending upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Och, WO 2017/070307.

Regarding claim 1, Och discloses a vehicle door handle (abstract) comprising: 
a deployable handle body 10 (Fig. 3a);
	an actuator 30 (Fig. 3f) configured to deploy the handle body to a deployed position (Fig. 3b; pg. 8, lines 8-10);
	at least one proximity sensor (pg. 5, lines 8-9) located on the handle body (pg. 5, line 7) and generating activation fields (pg. 5, lines 10-11 activation area of the proximity sensor corresponds to generating activation fields); and


Regarding claim 2, Och further discloses the at least one proximity sensor comprises a plurality of proximity sensors (pg. 5, lines 8-9 more than one proximity sensor corresponds to a plurality).

With respect to claim 9, Och further discloses the plurality of proximity sensors comprises a plurality of capacitive sensors (pg. 5, line 9).

Regarding claim 10, Och further discloses the handle body is flushed mounted in a door in a stowed position (Fig. 3a) and extends outward from the door to an extended deployed position (Fig. 3b).

Regarding claim 11, Och further discloses the handle body pivots between the stowed and extended deployed positions (Figs. 3a-3b illustrate the handle 10 mounted on pivot arm 21 pivots around axis 21.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Och, WO 2017/070307 as applied to claims 1-2 above, and further in view of Bingle, US 9,745,778.

Regarding claim 3, Och does not disclose the controller further determines a keypad input based on the signals generated by the sensor. 
Bingle also teaches a known vehicle door handle. Bingle teaches a controller (col. 4, lines 40-41 PCB operatively connected to the vehicle’s body control module) determines a keypad input (Col. 4, lines 39-41) based on the signals generated by the sensors 303 (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by Och to determine a keypad input based on 

Regarding claim 4, Och in view of Bingle teaches all limitations of claim 3. Och further discloses controlling the actuator to deploy the handle based on inputs sensed by the plurality of sensors (pg. 5, lines 9-10, 13-15).  Bingle teaches the keypad input comprises a sequence of inputs (col. 4, lines 38-39) sensed by the plurality of sensors (col. 4 line 35-38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Och, as modified by Bingle, so the keypad input comprises a sequence of inputs sensed by the plurality of sensors used to deploy the handle body in order to provide keyless entry with additional security by using a pre-determined key code to authorize deploying the handle (Bingle, col. 4, lines 14-16).

Regarding claim 5, Och in view of Bingle teaches all limitations of claim 4. Och further discloses the activation area of the proximity sensor is shown by a marking (e.g. grove and/or different color and/or protrusion) (pg. 5, lines 11-12). However, Och does not disclose a plurality of keypad contact surfaces on an outer side of the handle body.
Bingle teaches a plurality of keypad contact surfaces 303 (Fig. 2; col. 4, line 34) on an outer side (col. 4 lines 31-32; Fig. 2) of the handle body 110 (Fig. 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Och, as modified by Bingle, to position the plurality of keypad contact surfaces on an outer side of the handle body as taught by Bingle, because positioning the keypad contact surfaces on an outer side of the handle in particular makes the keypad . 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Och, WO 2017/070307 as applied to claim 1 above, and further in view of Ette, US 9,637,088.

Regarding claim 6, Och does not teach the controller further determines a swipe gesture command and closes or opens the door based on the swipe gesture command. 
Ette also teaches a known vehicle door handle. Ette teaches the controller 51 (Fig. 5) further determines a swipe gesture command (col. 7, line 9) and closes the door (col. 8, lines 29-30) or opens the door (col. 8, line 25) based on the swipe gesture command (col. 8, lines 22, 27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Och to determine a swipe gesture command and close or open the door based on the swipe gesture command, as taught by Ette, allowing the user to easily open the door while carrying a load with both hands (Ette, col. 7, lines 52-53).

Regarding claim 7, Och further discloses the handle body has an inner side and an outer side. However, Och does not disclose that the swipe gesture command is input on the outer side. 
Ette teaches that the swipe gesture command is input on the outer side of the handle (col. 8, lines 33-34 the gestures are detected at door handle height at a distance from the door handle corresponds to being input on the outer side of the handle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Och such that the swipe gesture command is input on the outer side of the handle, as taught by Ette, in order to allow the user to input the swipe . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Och, WO 2017/070307 as applied to claims 1 above, and further in view of Witte, 2017/0260778.
	With respect to claim 8, Och does not disclose the controller further determines a handle pull on the inner side of the handle body when the handle body is deployed and controls a door actuator to open the door in response to the handle pull.
	Witte also teaches a known vehicle door handle. Witte teaches the controller determines a handle pull on the inner side of the handle body ([0022] sensor detects pressure built up on the inside of the door handle) when the handle body is deployed (Fig. 1a, the handle is fixed in the deployed position) and controls a door actuator to open the door in response to the handle pull ([0023] door opening is activated, door is actively accelerated at least a few cm from its closed position).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Och to further determine a handle pull on the inner side of the handle body when the handle body is deployed and control a door actuator to open the door in response to the handle pull, as taught by Witte. The controller determining a handle pull on the inner side of the handle prevents false triggers and incorrect actuations (e.g. in a car wash) (Witte, [0022]). Controlling a door actuator to open the door in response to the handle pull prevents surprising the user by actuating the door in the direction of the force applied to the inner side of the handle (Witte, [0043]).

Claims 12-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Och, WO 2017/070307 in view of Bingle, US 9,745,778.

Regarding claim 12, Och discloses a vehicle door handle comprising: 
a deployable handle body 10 (Fig. 3a) located on a door (pg. 1, lines 6-7);
an actuator 30 (Fig. 3f) configured to deploy the handle to a deployed position (pg. 8, lines 8-10);
a plurality of proximity sensors (pg. 5, lines 8-9 more than one proximity sensor corresponds to a plurality) located on the handle body (pg. 5, line 7) and generating activation fields (pg. 5, lines 10-11 activation area of the proximity sensor corresponds to generating activation fields); and
a controller (pg. 5, lines 9-10) processing signals generated by the sensors to determine an input command for controlling the actuator (pg. 5, lines 12-15). However, Och does not disclose keypad contacts on an outer side of the handle body or a controller processing signals generated by the sensors to determine a keypad input.
Bingle also teaches a known vehicle door handle having proximity sensors. Bingle teaches keypad contacts 303 (Fig. 3; col. 4, line 34) on an outer side of the handle body 110 (col. 4 lines 31-32; Fig. 2). Bingle also teaches a controller (col. 4, lines 40-41 PCB operatively connected to the vehicle’s body control module corresponds to a controller) processing signals generated by the sensors 303 (Fig. 2) to determine a keypad input (col. 4, lines 39-40). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and handle disclosed by Och to additionally include keypad contacts on an outer side of the handle body and process signals generated by the sensors to determine a keypad input in order to provide keyless entry with additional security by using a pre-determined code input on the keypad to authorize the user (Bingle, col. 4, lines 14-16).

Regarding claim 13, Och does not disclose the controller further determines the keypad input based on the signals generated by the plurality of proximity sensors. The controller taught by Bingle (col. 4, lines 40-41) determines the keypad input (Col. 4, lines 39-41) based on the signals generated by the plurality of proximity sensors 303 (Fig. 2; col. 4 lines 38-39 each sensor region corresponds to a keypad number).

Regarding claim 14, Och in view of Bingle teaches all limitations of claim 13. Och discloses the controller (pg. 5, lines 9-10) deploys the handle body in response to inputs sensed by the plurality of sensors (pg. 5, lines 13-15), however Och does not disclose the keypad input comprises a sequence of inputs sensed by the plurality of sensors used to deploy the handle body.
Bingle further teaches the keypad input (col. 4, lines 41-43) comprises a sequence of inputs sensed by the plurality of sensors (col. 4, lines 36-38).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Och, as modified by Bingle, to further include the keypad input comprising a sequence of inputs sensed by the plurality of sensors used to deploy the handle body, as taught by Bingle, because keypads in the form of touchpads comprising one or more capacitive sensors are known in the art (Bingle, col. 4, lines 18-19) and to provide security by using a pre-determined code input on the keypad (Bingle, col. 4, lines 14-16) to prevent the handle from deploying for an unauthorized user.

Regarding claim 16, Och discloses the handle body has an inner side and an outer side. However, Och does not disclose that the keypad input is entered on the outer side.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Och, as modified by Bingle, so the keypad input is entered on an outer side as taught by Bingle to allow the user to enter the keypad input (Bingle col. 4, line 35) when the handle is in a stowed position. 

Regarding claim 18, Och in view of Bingle further discloses the plurality of proximity sensors comprises a plurality of capacitive sensors (Och pg. 5, line 9).

Regarding claim 19, Och in view of Bingle further discloses the handle body 10 (Och, Fig. 3a) is flushed mounted in the door in a stowed position (Och, Fig. 3a) and extends outward from the door to an extended deployed position (Och, Fig. 3b).

Regarding claim 20, Och in view of Bingle teaches all limitations of claim 19. Och further discloses the handle body pivots between the stowed and extended deployed positions (Fig. 3b depicts the handle 10 mounted on pivot arm 21 pivots around axis 21.1). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Och, WO 2017/070307 in view of Bingle, US 9,745,778 as applied to claim 12 above, and further in view of Ette, US 9,637,088.

With respect to claim 15, Bingle teaches the sensors and controller may be used in connection with gesture-type sensing systems (col.6, lines 45-46). However, Och, in view of Bingle, does not teach 
Ette also teaches a known vehicle door handle. Ette teaches the controller 51 (Fig. 5) further determines a swipe gesture command (col. 7, line 9) and closes the door (col. 8, lines 29-30) or opens the door (col. 8, line 25) based on the swipe gesture command (col. 8, lines 22, 27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and sensor configuration taught by Och, in view of Bingle, to determine a swipe gesture command and close or open the door based on the swipe gesture command, as taught by Ette, allowing the user to easily open the door while carrying a load with both hands (Ette, col. 7, lines 52-53) because they do not need to grasp the handle.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Och, WO 2017/070307 in view of Bingle US 9,745,778, as applied to claim 16 above, and further in view of Witte, 2017/0260778.

	With respect to claim 17, Och in view of Bingle does not disclose the controller further determines a handle pull on the inner side of the handle body when the handle body is deployed and controls a door actuator to open the door in response to the handle pull.
	Witte also teaches a known vehicle door handle. Witte teaches the controller determines a handle pull on the inner side of the handle body ([0022] sensor detects pressure built up on the inside of the door handle) when the handle body is deployed (Fig. 1a, the handle is fixed in the deployed position) and controls a door actuator to open the door in response to the handle pull ([0023] door opening is activated, door is actively accelerated at least a few cm from its closed position).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Och, in view of Bingle, to further determine a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rampf, DE 102015014615A1 related to a using swipe gesture input to unlock a vehicle door.
Garcia, et al., FR 3023865A1 related to a retractable handle having a proximity sensor operably connected to a control unit.
Giehler et al., US 2004/0124708 related to a keyless entry system using proximity sensors on the door handle of the vehicle door.
Prevost et al., FR 3051820A1 related to a door opening control with a retractable handle and operated with a swipe gesture.
Dingman et al., US 2010/0007463 related to a vehicle door handle assembly having a proximity sensor and actuating the door latch when a user is detected at the vehicle door.
Muller, US 2015/0325066 related to triggering a door opening procedure with a swipe motion.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/2/2021